DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
inner periphery 134
outer periphery 136
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the four corner sidewalls of said  base”, in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicant’s specification does not mention the base having corner sidewalls, as opposed to the top section (see, e.g., para. [0025]).
Para. [0006] says “Fig. 1 is a…four-sided hunting blind”, but Figure 1 depicts a six-sided blind. 
The disclosure is objected to because of the following informalities: In para. [0032], “An inner periphery 134 or the top section” should read “An inner periphery of the top section” or the like in order to ensure grammatical consistency.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a base having…four corner sidewalls” in the second line of the claim. Claims 4 and 7 recite “a base having…six corner sidewalls” in the second line of the respective claims. Claims 1, 4 and 7 further recite “a top section having…corner sidewalls” in lines 4 and 5 of the respective claims. It is unclear if each instance refers to the same corner side walls (54), which are annotated on the top section (26) in Fig. 16, or if there are different corner side walls for the base section and the top section. 
Claims 1, 4 and 7 each recite “said top section fits over said base”. This is indefinite, because it is unclear how the top section can be characterized as “over” the base when Figs. 11-13 clearly show the top section surrounding the base, in contrast to the roof which is clearly shown to be fitted over the top section. 
Claims 1, 4 and 7 each recite “said outer periphery surrounds said inner periphery”. This is indefinite because Figs. 11-13 appear to show the exact opposite configuration, where the inner periphery of the top section surrounds the outer periphery of the bottom section. This recitation is also at odds with the description in para. [0032] which describes “An inner periphery 134 or the top section 26 fits over an outer periphery 136 of the base section 34 to completely enclose the base section 34.”
Correction/clarification are required. Claims 2-3, 5-6 and 8-11 do not cure the deficiencies.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	McInerney (US 2020/0391132 A1) discloses a hunting blind (223, Fig. 18) comprising: a base (230: base panel, Fig. 18) having a floor (231: inner surface, Fig. 18) and four walls (285, 286, 287, 288: side walls, Fig. 18) extending upwardly from said floor (Fig. 18), four corner sidewalls between each of said four walls (Examiner notes the four corners formed by the four walls, Fig. 18)  and an outer periphery (Examiner notes the perimeter of the base is the outer periphery);
	 a top section (210: cover panel, Fig. 18) having four walls (295, 296, 297, 298: side walls, Fig. 18) extending downwardly corresponding to said four walls of said base (Fig. 18), four corner sidewalls between each of said four walls (Examiner notes the four corners formed by the four walls, Fig. 18) and an inner periphery (Examiner notes the perimeter of the cover panel is the inner periphery);
	four middle sections (261, 262, 263, 264: sleeve panels, Fig. 18)  having an upper edge (267, Fig. 18) adapted to engage a corresponding corner sidewall of said top section (via 222: securing means, Fig. 18), (§[0072]) and a bottom edge (265: lower edges, Fig. 18) adapted to engage a corresponding corner sidewall of said base (via 224: securing means, Fig. 18), (§[0072]); 
a door (245: door, Fig. 18); and 
a roof (212: outer surface area, Fig. 18);
whereas said hunting blind presents a stored configuration (Fig. 2) wherein said four middle sections and door assembly are stored within said outer periphery of said base (Fig. 2) and said top section fits over said base (Fig. 2). 
	Grubbs (US 990,931) teaches a door assembly (120, Fig. 6) with a jamb (120a, Fig. 6), a flange (Examiner notes outer edge of 120a is a flange) and hinges (col. 7, ln. 42) attaching a door to said jamb, said flange adapted to secure said door assembly to the structure. 
	Miller Jr. et al. (US 8,444,174 B1) teaches a collapsible deer blind wherein the blind presents a stored configuration (Fig. 6) wherein said four walls and a door are stored within an outer periphery of a base (Figs. 2-4).
	However, McInerney, Grubbs and Miller do not appear to specifically teach, wherein said top section fits over said base, said outer periphery surrounds said inner periphery and said roof fits over said top section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647